DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The term “watchdog,” which was added by amendment to claims 78 and 81, is being interpreted as a generic monitoring software element, well known in the art, as opposed to a controller of the trademarked brand name Watchdog as indicated by Applicant in the interview on 01/06/2021.
Allowable Subject Matter
Claims 1, 38, 40-50, 53, 56, 58-62, 66, 71, 74-81 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, fails to teach every limitation of the independent claims. Specifically, the prior art fails to teach a tomographic imaging system comprising at least two rollers guiding said belt; and at least one sensor responsive to a malfunction of said belt to trigger said restrictor, where said sensor includes a cord connected between said at least two rollers and measures a change in tension in said cord in response to an uncoordinated rotation of said at least two rollers and  a belt connecting between said detection head and said counterweight; at least two rollers guiding said belt; wherein said sensor includes a cord connected between said at least two rollers, and at least one sensor responsive to a malfunction of said belt to trigger said restrictor, where said sensor includes a cord connected between said at least two rollers and measures a change in tension in said cord in response to an uncoordinated rotation of said at least two rollers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793